Citation Nr: 1621113	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right knee, to include secondary to the Veteran's service-connected back disability.

2. Entitlement to service connection for degenerative joint disease of the left knee, to include secondary to the Veteran's service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1976 to January 1980. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared at a video conference at the RO in July 2015 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record has reasonably raised the issue of whether the Veteran's degenerative joint disease of the right knee and left knee were secondary to or aggravated by his service-connected disabilities.  The Veteran asserted in his hearing testimony that his service-connected back disability aggravated his knee disabilities.  HEARING TESTIMONY, at 16-17.  Additionally, treatment records from the Bemidji Community Based Outpatient Clinic (CBOC) in October 2012, indicated that the Veteran's service-connected back disability has affected the way he walks, stands, and bears weight.  

While VA obtained an examination and opinion to determine whether the Veteran's knee disabilities were directly related to service, VA did not obtain an opinion as to whether the knee disabilities were secondary to or aggravated by his service-connected disabilities.  Thus the record is not sufficient to decide the Veteran's claim, and the case must be remanded to satisfy VA's duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the February 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's degenerative joint disease of the right knee is due to or caused by the any service-connected disabilities, to include degenerative osteoarthritis of the spine. 

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's degenerative joint disease of the right knee is aggravated (chronically worsened) by any service connected disability, to include degenerative osteoarthritis of the spine. 

c. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's degenerative joint disease of the left knee is due to or caused by the any service-connected disabilities, to include degenerative osteoarthritis of the spine. 

d. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's degenerative joint disease of the left knee is aggravated (chronically worsened) by any service connected disability, to include degenerative osteoarthritis of the spine.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

